                                                 Case 2:17-cv-00019-APG-BNW Document 161 Filed 07/16/20 Page 1 of 3



                                    1           PATRICK H. HICKS, ESQ., Bar # 4632
                                                ETHAN D. THOMAS, ESQ., Bar #12874
                                    2           LITTLER MENDELSON, P.C.
                                                3960 Howard Hughes Parkway
                                    3           Suite 300
                                                Las Vegas, NV 89169-5937
                                    4           Telephone:    702.862.8800
                                                Fax No.:      702.862.8811
                                    5           Email: phicks@littler.com
                                                       edthomas@littler.com
                                    6
                                                ESTHER G. LANDER (DC Bar No. 461316)
                                    7           Admitted pro hac vice
                                                AKIN GUMP STRAUSS HAUER & FELD LLP
                                    8           2001 K Street, N.W.
                                                Washington, D.C. 20006
                                    9           Telephone:     202.887-4000
                                                Email: elander@akingump.com
                                10
                                                Attorneys for Defendant
                                11              DESERT PALACE, INC.
                                                d/b/a CAESARS PALACE
                                12

                                13                                          UNITED STATES DISTRICT COURT

                                14                                                  DISTRICT OF NEVADA

                                15

                                16              WILLIAM J. BERRY, JR., CYNTHIA                     Case No. 2:17-cv-00019-APG-BNW
                                                FALLS, and SHANE KAUFMANN,
                                17
                                                       Plaintiff(s),                                NOTICE OF APPEARANCE OF
                                18                                                                  ETHAN D. THOMAS, ESQ.
                                                vs.
                                19
                                                DESERT PALACE, INC, d/b/a CAESARS
                                20              PALACE, DOES I through x, et al.

                                21                    Defendant(s).

                                22

                                23                     PLEASE TAKE NOTICE that Ethan D. Thomas, Esq., attorney with Littler Mendelson, P.C.,

                                24              hereby notes his appearance as counsel for Defendant DESERT PALACE, INC. d/b/a CAESARS

                                25              PALACE to appear and represent their interest in the above captioned matter.

                                26
                                                ///
                                27
                                                ///
                                28
L I T T L ER ME N DE LS ON, P.C .
          A T T O R N E YS A T L A W
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                 Case 2:17-cv-00019-APG-BNW Document 161 Filed 07/16/20 Page 2 of 3



                                    1                  Mr. Thomas is a member of the Nevada Bar and has been admitted to practice before the

                                    2           United States District Court of Nevada.

                                    3
                                                Dated: July 16, 2020.
                                    4
                                                                                          Respectfully submitted,
                                    5

                                    6
                                                                                          /s/ Ethan D. Thomas, Esq.
                                    7                                                     PATRICK H. HICKS, ESQ.
                                                                                          ETHAN D. THOMAS, ESQ.
                                    8                                                     Littler Mendelson, P.C.
                                    9                                                     Attorneys for Defendant
                                                                                          DESERT PALACE, INC.
                                10                                                        d/b/a CAESARS PALACE
                                11

                                12

                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
          A T T O R N E YS A T L A W
                                                                                           2.
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
                                                  Case 2:17-cv-00019-APG-BNW Document 161 Filed 07/16/20 Page 3 of 3



                                    1                                                   PROOF OF SERVICE

                                    2                    I am a resident of the State of Nevada, over the age of eighteen years, and not a party to the

                                    3           within action. My business address is 3960 Howard Hughes Parkway, Suite 300, Las Vegas, Nevada

                                    4           89169. On July 16, 2020, I served the within document(s):

                                    5                                NOTICE OF APPEARANCE OF ETHAN D. THOMAS, ESQ.
                                    6                    By CM/ECF Filing – Pursuant to FRCP 5(b)(3) and LR 5-4, the above-referenced document
                                                        was electronically filed and served upon the parties listed below through the Court’s Case
                                    7                    Management and Electronic Case Filing (CM/ECF) system:
                                    8             Kathleen J. England, Esq.
                                                  GILBERT & ENGLAND LAW FIRM
                                    9             610 South Ninth Street
                                                  Las Vegas, NV 89101
                                10

                                11                Jason R. Maier, Esq.
                                                  Danielle J. Barraza, Esq.
                                12                MAIER GUTIERREZ & ASSOCIATES
                                                  8816 Spanish Ridge Avenue
                                13                Las Vegas, NV 89148
                                14
                                                  Attorneys for Plaintiff
                                15

                                16                       I declare under penalty of perjury that the foregoing is true and correct. Executed on July 16,

                                17              2020, at Las Vegas, Nevada.

                                18

                                19

                                20                                                                    /s/ Erin J. Melwak
                                                                                                      Erin J. Melwak
                                21

                                22

                                23
                                                ___________________
                                24              4831-7853-1267.1 083558.1241


                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
          A T T O R N E YS A T L A W
                                                                                                 3.
  3 9 6 0 H o w a r d H u g h e s Pa r k wa y
                S ui te 300
    L a s V e g a s , N V 8 9 1 6 9 - 59 3 7
              702.862.8800
